Citation Nr: 0524121	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  96-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1995.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Phoenix, Arizona which granted service connection for 
degenerative joint and disc disease of the lumbosacral and 
cervical spine; a 10 percent disability rating was assigned.

Procedural history

An October 1995 rating decision granted service connection 
for degenerative joint disease and degenerative disc disease 
of the cervical and lumbar spine.  A 10 percent disability 
evaluation was assigned.  The veteran expressed disagreement 
with the assigned disability evaluation.  In a March 1998 
rating decision, separate 10 percent evaluations were 
assigned to the degenerative joint and disc disease of the 
lumbosacral spine and degenerative joint and disc disease of 
the cervical spine.  The veteran and his representative 
indicated continued dissatisfaction with these ratings.  

In a June 2000 decision, the Board denied increased 
disability ratings.  The veteran filed an appeal of the June 
2000 Board decision with the United States Court of Appeals 
of Veterans Claims (the Court).  A Joint Motion for Remand 
was filed with the Court.  The Court granted the motion for 
remand in December 2000.
In August 2001 and September 2003, the claims were remanded 
by the Board for additional procedural development.  In an 
April 2005 rating decision, the RO increased the rating 
assigned for the veteran's service-connected degenerative 
joint and disc disease of the lumbosacral spine to 20 percent 
disabling.  The veteran and his representative indicated 
continued dissatisfaction with this rating in subsequent 
correspondence to the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets having to remand a case that has been in 
appellate status for nine years and has been remanded twice 
previously.  However, after having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board believes that this case must be remanded for further 
evidentiary development. 

Reasons for remand

Private treatment records

The veteran submitted a statement in March 2005 that 
indicated he was seen by Dr. J.H.W. on February 4, 2005.  A 
treatment record dated February 4, 2005 was submitted with 
the veteran's March 2005 statement.  However, the Board is 
not certain that complete records from Dr. J.H.W. are 
currently in the record.  The Board therefore believes that 
complete medical records from Dr. J.H.W. pertaining to the 
veteran should be obtained and associated with the record.  

VA medical records

In the above-referenced March 2005 statement, the veteran 
also indicated that he had been treated at the Southern 
Arizona VA Hospital in Tucson, Arizona on December 13, 2004 
and December 21, 2004.  The veteran submitted an incomplete 
record dated December 21, 2004; he did not submit a record 
from December 13, 2004.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of claims, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Efforts should be made to locate these records and 
associate them with the veteran's VA claims folder.

VA examination

The veteran was afforded a VA examination in March 2005.  The 
examiner indicated that the veteran's claims folder was 
unavailable.  The March 2005 VA examiner obviously was not 
informed by medical and other evidence available in the 
record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Additionally, during the veteran's VA examination in March 
2005, it was noted that in regards to his lumbar spine, "as 
per the DeLuca factor, pain is a further factor with further 
increases the lack of function of the lumbar spine."  This 
assessment is inadequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2004).

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran from 
Dr. J.H.W. and all treatment records 
pertaining to the veteran from the 
Southern Arizona VA Hospital.  All 
records obtained should be associated 
with the veteran's claims folder.  


2.  Upon completion of the above 
development, VBA should make 
arrangements with an appropriate 
medical facility for the veteran to be 
examined for the purpose of addressing 
the current severity of his 
lumbosacral and cervical spine 
disabilities.  The veteran's VA claims 
folder, including a copy of this 
REMAND, must be made available to and 
be reviewed by the examiner, and the 
examiner should acknowledge receipt of 
such.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbosacral and 
cervical spine disabilities.  The 
examiner should also specify whether 
any demonstrable deformity of the 
spine is present, and if so should 
specifically opine as to whether any 
identified demonstrable deformity is 
due to the service-connected spine 
disabilities.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and specific excursions of 
motion, if any, accompanied by pain.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use must also be 
described by the examiner.  A report 
of the examination should be 
associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing and any additional 
development it deems to be necessary, 
VBA should readjudicate the veteran's 
claims of entitlement to increased 
disability ratings for service-
connected degenerative joint and disc 
disease of the lumbosacral and 
cervical spine.  If the claims remain 
denied, VBA should issue a 
supplemental statement of the case, 
and the veteran and his representative 
should be allowed an appropriate 
period of time for response.  
Thereafter, the claims folder should 
be returned to the Board for further 
appellate review if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

